Citation Nr: 1027454	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  03-15 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for hepatitis C infection.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January to March 
1971 and from June 1973 to July 1977.  

The appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied entitlement to service connection for hepatitis C.

In October 2003, the Veteran testified at a personal hearing 
before a Decision Review Officer.  A copy of the transcript of 
that hearing is of record.

In May 2005 and August 2009, the Board remanded this matter to 
the RO via the Appeals Management Center (AMC) for additional 
development and readjudication.  After accomplishing further 
action, the AMC continued the denial of the Veteran's claim (as 
reflected in a January 2010 supplemental statement of the case) 
and returned this matter to the Board.


FINDING OF FACT

Hepatitis C infection is not etiologically related to active 
service.


CONCLUSION OF LAW

Hepatitis C infection was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board will initially discuss certain preliminary matters and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

In August 2001, prior to initial adjudication of the claim, the 
RO sent the Veteran a letter advising him of the elements 
required to establish service connection for hepatitis C, as well 
as the respective duties of VA and the claimant in obtaining 
evidence.   A letter in May 2009 accompanying the Supplemental 
Statement of the Case (SSOC), following the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), advised 
him of the effective-date and disability-rating elements of a 
claim.  

Although the Veteran was not provided complete VCAA notice prior 
to initial adjudication of the claim, where there is a timing 
defect in a case VA may cure the timing defect through compliance 
via proper remedial measures, such as the issuance of compliant 
VCAA notice followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The 
readjudication may come in the form of the issuance of a SOC 
following the issuance of the VCAA notice.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  In this case, 
following the VCAA letter in March 2006 the Veteran had ample 
opportunity to respond prior to issuance of the most recent SSOC 
in January 2010.  There is accordingly no prejudice to the 
Veteran under the duty to notify.  

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of the claim.  The Veteran's service 
treatment records and service personnel records are on file.  The 
Veteran has not asserted there is any existing documentary 
evidence that would be relevant to his claims, and the Board is 
also unaware of such evidence.  

The Board remanded the case in August 2009 for medical review of 
the file and provision of opinion in regard to the etiology of 
the Veteran's hepatitis C, and that review was performed in 
November 2009.  The Veteran has not asserted the most recent VA 
review was inadequate in any way.  The competency of a VA 
examiner is presumed, absent a showing of some evidence to the 
contrary.  See Hilkert v. West, 12 Vet. App. 145 (1999).  The 
Board accordingly finds the originating agency has substantially 
complied with the requirement for medical review articulated in 
the Board's remand.  See Dymant v. West, 13 Vet. App. 141, 146-47 
(1999).

In sum, the Board is satisfied any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and not prejudicial to the Veteran.  
The Board will therefore address the merits of the claim.




Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See Cuevas 
v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

In general, for service connection to be granted for hepatitis C, 
the evidence must show that a veteran's hepatitis C infection, 
risk factor(s), or symptoms were incurred in or aggravated by 
service.  The evidence must further show by competent medical 
evidence that there is a relationship between the claimed in-
service injury and the veteran's hepatitis C.

Medically recognized risk factors for hepatitis C include: (a) 
transfusion of blood or blood product before 1992; (b) organ 
transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body 
piercing; (f) intravenous drug use (with the use of shared 
instruments); (g) high-risk sexual activity; (h) intranasal 
cocaine use (also with the use of shared instruments); (i) 
accidental exposure to blood products as a healthcare worker, 
combat medic, or corpsman by percutaneous (through the skin) 
exposure or on mucous membrane; and (j) other direct percutaneous 
exposure to blood, such as by acupuncture with non-sterile 
needles, or the sharing of toothbrushes or shaving razors.  See 
VBA Training Letter 211A (01-02) (April 17, 2001).

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 
2004) identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and blood 
products, with the highest prevalence of hepatitis C infection 
among those with repeated, direct percutaneous (through the skin) 
exposure to blood (i.e., intravenous drug users, recipients of 
blood transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 1987).  
Another "key point" was the fact that hepatitis C can 
potentially be transmitted with the reuse of needles for tattoos, 
body piercing, and acupuncture.

It was concluded in FL 04-13 that the large majority of hepatitis 
C infections can be accounted for by known modes of transmission, 
primarily transfusion of blood products before 1992, and 
injection drug use.  It also noted that transmission of hepatitis 
C virus with air gun injections was "biologically plausible", 
notwithstanding the lack of any scientific evidence so 
documenting.  It noted that it was "essential" that the report 
upon which the determination of service connection is made 
includes a full discussion of all modes of transmission, and a 
rationale as to why the examiner believes the air gun was the 
source of the hepatitis C.

Direct service connection may be granted only when a disability 
or cause of death was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct or, for 
claims filed after October 31, 1990, the result of his abuse of 
alcohol or drugs.  See 38 C.F.R. § 3.301(a).  The isolated and 
infrequent use of drugs by itself will not be considered willful 
misconduct; however, the progressive and frequent use of drugs to 
the point of addiction will be considered willful misconduct.  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  See 
38 C.F.R. § 3.301(c)(3).

In February 1998, VA General Counsel concluded that, with respect 
to claims filed after October 31, 1990, 38 U.S.C.A. § 105(a), as 
amended by section 8052 of OBRA, and as implemented by 38 C.F.R. 
§ 3.1(m), precluded service connection of a disability resulting 
from alcohol or drug abuse on the basis of the disability's 
incurrence or aggravation in service.  See VAOPGCPREC 2-98.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Factual Background

The Veteran contends that he acquired hepatitis C infections 
during active military service, including in-service risky 
homosexual and heterosexual behavior and exposure to contaminated 
blood via inoculations.

The Veteran has repeatedly asserted he contracted venereal 
diseases (herpes and syphilis) during active service and was 
treated for such disorders during service.  However, as a 
threshold matter the Board notes that service connection for 
syphilis has been previously adjudicated, and a Board decision in 
August 1985 specifically found as a finding of fact that venereal 
disease was not objectively demonstrated during active service.    

In a June 1993 private treatment record, the Veteran denied 
having hepatitis, viral or otherwise.  

In a September 1998 VA treatment record, the examiner reported 
that the Veteran had recent blood work several months ago showing 
that he is positive for hepatitis C.  He reported that in the 
past he had unprotected sex with different female and male 
partners.  He denied any IV drug abuse, and stated he had been 
sober from alcohol and drugs, mainly cocaine smoking, for about 
one and a half years.  

In an October 2001 statement, the Veteran reported that his 
hepatitis was based on service exposure to blood through 
inoculation procedures, as well as high risk heterosexual 
activities.  The Veteran reported that he contracted venereal 
disease while in service and was treated for this condition. 

During his October 2003 RO hearing, the Veteran again asserted he 
had no other risk factors other than unprotected sexual activity. 

During a November 2005 VA examination, the Veteran reported he 
was diagnosed with hepatitis C in the last 1970s, and had 
unprotected sex with different female and male partners.  He 
denied any IV drug abuse, and stated he had been sober from 
alcohol and drugs, mainly cocaine smoking, for about one and a 
half years.  The examiner noted that the claims file supports a 
diagnosis in September 1998.  The examiner noted risk factors 
including blood exposure while helping unload bloody body bags 
after a helicopter crash in the military, and multiple sexual 
partners over the years dating back to his military experience.  
The Veteran also indicated he had no tattoos or piercings, used 
cocaine intranasally from the 1960s to 2000, and smoked 
marijuana.  The diagnosis was hepatitis C.  The examiner stated 
that the Veteran had a number of risk factors for hepatitis C 
including a history of intranasal cocaine, possible exposure to 
blood products, and a long history of unprotected sex with 
multiple sex partners.  The examiner reported it would be pure 
speculation to determine though which of these risky behaviors he 
actually obtained hepatitis C.  Dr. G. further noted there is no 
way to know when the Veteran contracted hepatitis C. 

In a June 2006 statement, the Veteran further asserted that he 
received vaccinations with a needle gun and that he and many of 
the men had blood running down their arms. 

In a November 2009 opinion, the examiner reported that it would 
be pure speculation to state the hepatitis C was etiologically 
related to the military service.  The examiner noted that claims 
to blood contact are not supported in the records, and even if 
the connection were to be made based on his claim of contracting 
multiple venereal diseases while in the Philippines/Korea, it 
would be speculation to say that was when he contracted hepatitis 
C.  The examiner further stated that his risk, unprotected sexual 
behaviors with multiple sexual partners of both sexes, continued 
for decades post military and there is no way to know when or 
from whom he may have contracted hepatitis C.



Analysis

The Veteran has shown a diagnosis of hepatitis C infection.   
Accordingly, the first element of service connection is met.  
Cuevas, 3 Vet. App. 542; Rabideau, 2 Vet. App. 141.  However, 
evidence of a present condition is generally not relevant to a 
claim for service connection, absent some competent linkage to 
military service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 

A veteran seeking disability benefits must establish not only the 
existence of a disability, but also an etiological connection 
between his military service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

At the outset, the Board notes that the Veteran's VA claims file 
is extensive, comprising three thick volumes of medical treatment 
records, but the earliest medical evidence of hepatitis C 
infection dates from 1998, more than 20 years after discharge 
from service.  The passage of many years between discharge from 
active service and the medical documentation of a claim 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

As noted above, the Board has previously determined as a finding 
of fact the Veteran did not acquire a venereal disease during 
active service; the Veteran's assertions of having had venereal 
disease during active service are accordingly refuted by the 
previous Board decision.  Further, the file demonstrates that 
after discharge from service the Veteran demonstrably engaged in 
high-risk activity for hepatitis C infection (he was HIV negative 
in December 1992 but HIV positive in August 1998, demonstrating 
either intravenous drug use or high-risk sexual activity).  There 
is no medical opinion supporting his contention of exposure to 
hepatitis C through inoculation.  He also cited exposure to blood 
while responding to a helicopter crash, but such helicopter crash 
has not been documented and was accordingly not accepted as a 
stressor in the Board's denial of service connection for 
posttraumatic stress disorder. 

VA has had the file reviewed on two occasions by qualified 
medical professionals to obtain an opinion regarding the etiology 
of the Veteran's hepatitis C infection.  Both opinions stated 
that the etiology of the Veteran's infection could not be 
determined without resorting to mere speculation.  There is no 
contravening medical opinion in the file.  The findings of a 
physician are medical conclusions that the Board cannot ignore or 
disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
in addition to the medical evidence above the Board has 
considered the lay evidence of record as comprised by the 
Veteran's correspondence to VA and his testimony before the RO's 
DRO.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   However, a 
layperson is not considered capable of opining, however 
sincerely, in regard to causation of a disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case the Veteran has not asserted, and the evidence does 
not show, that he had symptoms of hepatitis C infection during 
active service and chronic since discharge from service, and 
medical opinion does not support his personal belief that 
hepatitis C, which became manifest decades after discharge from 
service, was acquired during service.  It is the province of 
trained health care professionals to enter conclusions that 
require medical expertise, such as opinions as to diagnosis and 
causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

In view of the totality of the evidence, the Board finds it is 
less likely than not that the Veteran's hepatitis C infection 
began during his active military service.  Consequently, the 
claim must be denied.  

The evidence in this case preponderates against the claim and the 
benefit-of-=the-doubt rule does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C infection is 
denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


